DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s claims filed on 10/4/2021.  Claims 1-20 have been examined.  This action is Non-Final.  

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U. S. C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.

Regarding independent claims 1, 9, and 15, the claim is directed to an abstract idea as reciting the limitations “analyzing, the data model…, generating a risk rating for the transfer of the data…, performing a data transfer assessment…, and determining the risk rating satisfies a risk threshold” of claims 1 and 9; and “analyzing a data model…, performing a data transfer assessment, and generating a risk rating…” of claim 15.    The aforementioned steps are “mental process” as broadly interpreted said steps could be performed in the human mind. Therefore, the claim recites an abstract idea. 
(i.e. computing hardware) of claim 1; and (i.e. non-transitory computer-readable medium and processing device) of claim 9; and “non-transitory computer-readable medium” of claim 15.  However, said additional elements are recited at a high-level of generality (i.e., as a generic computing hardware and non-transitory computer readable medium that stores instructions for the processing device to execute the steps of “analyzing.., generating.., performing, and determining”… such that it amounts no more than mere instructions to apply the exception or abstract idea using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer components used in the field of transferring data used in information technology field. See US Applications 2017/0272412 and 2012/0239557.  As discussed above, the additional elements recited at a high-level of generality such that they amount no more than mere instructions to apply the exception 

Regarding claims 2-8; 10-14; and 16-20; the dependent claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims recite an abstract idea without being integrated into a practical application or significantly more.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9, 11, 14-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 12, 14, and 16 of U.S. Patent No. 11, 138,318.  Although the claims at issue or not identical, they are not patentably distinct from each other because claims 1, 8-9, 11, 14-15, and 17 of application 17/493,290 is anticipated by Patent no. 11,138,318 of claims 1, 6, 10, 12, 14, and 16.
Therefore, Patent no. 11,138, 318 claims 1, 6, 10, 12, 14, and 16 is in essence a “species” of the generic invention of application no. 17/493,290 claims 1, 8-9, 11, 14-15, and 17.  It has been held that a generic invention is “anticipated” by a “species” within scope of the generic invention.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).
Claims 1, 9, 14, 15, and 20 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 6-7, 9, and 12 of U.S. Patent No. 10,783,256.  Although the claims at issue or not identical, they are not patentably distinct from each other 
Therefore, Patent no. 10,783,256 claims 1, 6-7, 9, and 12 is in essence a “species” of the generic invention of application no. 17/493,290 claims 1, 9, 14-15, and 20.  It has been held that a generic invention is “anticipated” by a “species” within scope of the generic invention.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (2017/0272412) in view of Weinflash et al (2012/0239557).
As per claim 1, Rose et al. discloses a method comprising:
generating, by computing hardware, a data transfer record representing a transfer of data from a first data asset to a second data asset, the data transfer record comprising an indication of a type for the data (Rose: para. 0058, generating is performed because the transfer inquiry is received, thus the Examiner asserts that it has to be generated/created in order to be transmitted and thus received, the transfer inquiry representing a transfer of data from a first data asset (i.e. first data server) to a second data asset (i.e. second data server), the transfer inquiry (i.e. data transfer record) comprising an indication of a type from the data (i.e. encrypted data));
identifying a data model associated with the first data asset and the second data asset (Rose: para. 0058, 0115, and 0117, identifying a data model (i.e. data migration module) associated with a first data asset (i.e. first data server) and the second data asset (i.e. second data server) ;
analyzing, by the computing hardware, the data model to identify a first location of the first data asset and a second location of the second data asset (Rose: para. 0058, 0115, and 0117, analyzing the data migration module (i.e. data model) to identify a first location (i.e. first data server geographic location) and the second location (i.e. geographic location) of the second data server);
performing, by the computing hardware, a data transfer assessment using a set of data transfer rules applicable to the transfer of the data based on the type for the data, the first location, and the second location (Rose: para. 0039, 0046, and 0112, a data transfer assessment using a set of transfer policies/instructions (i.e. transfer rules) applicable to transfer of the data based on the type from the data, the first and second location).
Rose does not explicitly disclose identifying, by the computing hardware, a data transfer risk based on the data transfer assessment; generating, by the computing hardware, a risk rating for the transfer of the data from the first data asset to the second data asset based on the data transfer risk; determining, by the computing hardware, that the risk rating satisfies a risk threshold; and responsive to determining that the risk rating satisfies the risk threshold, causing, by the computing hardware, performance of an action to address the data transfer risk.
(Weinflash: para. 0020, identifying, a data transfer risk based on an assessment); generating, by the computing hardware, a risk rating for the transfer of the data from the first data asset to the second data asset based on the data transfer risk (Weinflash: para. 0010, 0016, 0020, generating a risk rating (i.e. risk score) for the transfer of data (i.e. transaction data) from the first account to a recipient account); determining, by the computing hardware, that the risk rating satisfies a risk threshold; and responsive to determining that the risk rating satisfies the risk threshold, causing, by the computing hardware, performance of an action to address the data transfer risk (Weinflash: para. 0034-0035, risk rating (i.e. risk level/score) satisfies a risk threshold, responsive to determining that the risk rating satisfies a threshold, performance of an action (i.e. discloses many actions that can take place such as flagging as fraudulent and freeze the account).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include identifying, by the computing hardware, a data transfer risk based on the data transfer assessment; generating, by the computing hardware, a risk rating for the transfer of the data from the first data asset to the second data asset based on the data transfer risk; determining, by the computing hardware, that the risk rating satisfies a risk threshold; and responsive to determining that the risk rating satisfies the risk threshold, causing, by the computing hardware, performance of an action to address the data transfer risk of Weinflash with Rose, the motivation is this is an efficient security measure that detects unauthorized transfers between accounts (Weinflash: para. 0003).


As per claim 6, Rose and Weinflash disclose the method of Claim 1.
Rose further discloses wherein analyzing the data model to identify the first location of the first data asset and the second location of the second data asset comprises analyzing a first data attribute found in the data model for the first data asset to identify the first location of the first data asset and a second data attribute found in the data model for the second data asset to identify the second location of the second data asset (Rose: para. 0042, 0058, 0073, 0115, and 0117, analyzing the data migration module (i.e. data model) to identify a first location (i.e. first data server geographic location) and the second location (i.e. geographic location) of the second data server), analyzing a first data attribute and second data attribute (i.e. location restriction/property)).
As per claim 7, Rose and Weinflash disclose the method of Claim 6.
Rose further discloses wherein the first data attribute or the second data attribute
comprises at least one of an Internet Protocol address or a domain (Rose: para. 0042, first data attribute (i.e. physical location (i.e. network location/IP address), administrative domain (i.e. domain) discloses IP address and domain).
As per claim 8, Rose and Weinflash disclose the method of Claim 1.
            Rose further discloses wherein the set of data transfer rules comprise at least one of: (a) a rule associated with an encryption level used for the data; (b) a rule associated with an amount of time the data is stored; or (c) a rule associated with an access restriction placed on the data (Rose: 0039, 0047, and 0117, only one needs to be disclosed, Rose discloses the set of data transfer rules (i.e. transfer policies/instructions) includes a rule associated with an encryption level used for the data (i.e. different encryption keys based on the rules related to certain geographic regions).
As per claim 9, Rose discloses a system comprising:
a non-transitory computer-readable medium storing instructions (Rose: para. 0028, computer readable store medium); and
a processing device communicatively coupled to the non-transitory computer-readable
medium (Rose: para. 0028, 0050, and 0052, computing device (i.e. processing device)),
wherein, the processing device is configured to execute the instructions and thereby
perform operations comprising (Rose: para. 0052, processing device (i.e. processor) executes instructions):
identifying a transfer of data from a first data asset to a second data asset (Rose: para. 0058, 0115, and 0117, identifying a transfer of data from a first data asset (i.e. first data server) and the second data asset (i.e. second data server);
analyzing a data model associated with the first data asset and the second data asset
to identify a first location of the first data asset and a second location of the second data
asset (Rose: para. 0058, 0115, and 0117, analyzing the data migration module (i.e. data model) to identify a first location (i.e. first data server geographic location) and the second location (i.e. geographic location) of the second data server);
identifying a set of data transfer rules application to the transfer of the data based
on a type of data involved in the transfer; performing a data transfer assessment using the set of data transfer rules based on the first location and the second location (Rose: para. 0039, 0046, and 0112, a data transfer assessment using a set of transfer policies/instructions (i.e. transfer rules) applicable to transfer of the data based on the type from the data, the first and second location).

However, in analogous art of Weinflash discloses identifying a data transfer risk based on the data transfer assessment (Weinflash: para. 0020, identifying, a data transfer risk based on an assessment); generating a risk rating for the transfer of the data from the first data asset to the second data asset based on the data transfer risk (Weinflash: para. 0010, 0016, 0020, generating a risk rating (i.e. risk score) for the transfer of data (i.e. transaction data) from the first account to a recipient account); determining that the risk rating satisfies a risk threshold; and responsive to determining that the risk rating satisfies the risk threshold, causing performance of an action to address the data transfer risk (Weinflash: para. 0034-0035, risk rating (i.e. risk level/score) satisfies a risk threshold, responsive to determining that the risk rating satisfies a threshold, performance of an action (i.e. discloses many actions that can take place such as flagging as fraudulent and freeze the account).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include identifying a data transfer risk based on the data transfer assessment; generating a risk rating for the transfer of the data from the first data asset to the second data asset based on the data transfer risk; determining that the risk rating satisfies a risk threshold; and responsive to determining that the risk rating satisfies the risk threshold, causing performance of an action to address the data transfer risk of Weinflash with Rose, the (Weinflash: para. 0003).
As per claim 11, Rose and Weinflash disclose the system of Claim 9.
Rose further discloses wherein the action comprises at least one of encrypting the data or adding a security feature to the transfer of the data (Rose: para. 0009, encrypting the data).
As per claim 14, Rose and Weinflash disclose the system of Claim 9.
Weinflash further discloses wherein generating the risk rating comprises: determining a weighting factor for the data transfer risk (Weinflash: para. 0015, and 0029, generating a risk rating (i.e. risk level/score) determining by weighting factor); determining a risk factor for the data transfer risk using the weighting factor (Weinflash: para. 0026, determining a risk factor (i.e. risk parameters) for data transfer risk using weighting factor); and generating the risk rating based on the risk factor (Weinflash: para. 0029, 0031, and Table III Risk factors  High risk factor/attributes).
Same motivation as claim 9 above.
As per claim 15, Rose discloses a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising:
analyzing a data model associated with a first data asset and a second data asset to identify a first location of the first data asset and a second location of the second data asset, wherein the first data asset and the second data asset are involved in a transfer of data (Rose: para. 0058, 0115, and 0117, analyzing the data migration module (i.e. data model) to identify a first location (i.e. first data server geographic location) and the second location (i.e. geographic location) of the second data server).

However, analogous art of Weinflash discloses performing a data transfer assessment to identify a data transfer risk by using a set of data transfer rules applicable to the transfer of the data based on a type for the data, the first location, and the second location (Weinflash: para. 0020, identifying, a data transfer risk based on an assessment); generating a risk rating for the transfer of the data from the first data asset to the second data asset based on the data transfer risk (Weinflash: para. 0010, 0016, 0020, generating a risk rating (i.e. risk score) for the transfer of data (i.e. transaction data) from the first account to a recipient account); and causing performance of an action to address the data transfer risk based on the risk rating satisfying a risk threshold (Weinflash: para. 0034-0035, risk rating (i.e. risk level/score) satisfies a risk threshold, responsive to determining that the risk rating satisfies a threshold, performance of an action (i.e. discloses many actions that can take place such as flagging as fraudulent and freeze the account).   
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to performing a data transfer assessment to identify a data transfer risk by using a set of data transfer rules applicable to the transfer of the data based on a type for the data, the first location, and the second location; generating a risk rating for the transfer of the data from the first data asset to the second data asset based on the data transfer (Weinflash: para. 0003).
As per claim 17, rejected under similar basis as claim 11.  

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (2017/0272412) in view of Weinflash et al (2012/0239557), and further in view of Francesco (2019/0012672).
As per claim 2, Rose and Weinflash disclose the method of Claim 1.
Rose and Weinflash do not explicitly disclose wherein the action comprises having a secure link generated between the first data asset and the second data asset so that the transfer of the data can be conducted via the secure link.
However, analogous art of Francesco discloses wherein the action comprises having a secure link generated between the first data asset and the second data asset so that the transfer of the data can be conducted via the secure link (Francesco: para. 0179, secure communication channel (i.e. secure link) is created for a secure data transfer).
It would have been obvious at the time of the effective filing date of the claimed invention to include wherein the action comprises having a secure link generated between the first data asset and the second data asset so that the transfer of the data can be conducted via the secure link of Francesco with the combination of Rose and Weinflash, the motivation is that generating a secure link is an efficient security measure that insures a secure data transfer can take place in a secure manner (Francesco: para. 0179).
As per claims 10 and 16, .
Claims 3-5, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (2017/0272412) in view of Weinflash et al (2012/0239557), and further in view of Pantos et al. (2009/0006736).
As per claim 3, Rose and Weinflash disclose the method of Claim 1.
Rose and Weinflash do not explicitly disclose wherein the action comprises causing suspension of the transfer of the data from the first data asset to the second data asset.
However, analogous art of Pantos discloses wherein the action comprises causing suspension of the transfer of the data from the first data asset to the second data asset (Pantos: para. 0039, 0052, suspend the transfer (i.e. suspension of the transfer).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include wherein the action comprises causing suspension of the transfer of the data from the first data asset to the second data asset of Pantos with the combination of Rose and Weinflash, the motivation is that this provides flexibility that allows the transferring of a file to be paused (Pantos: para. 0039).
As per claim 4, Rose, Weinflash, and Pantos disclose the method of Claim 3.
Rose further discloses wherein the action further comprises: requesting, via a graphical user interface, user approval of the transfer of the data from the first data asset to the second data asset (Rose: para. 0100, transfer decision module signals the user approval of the transfer of data from the first data server to a second data server); receiving an indication of user disapproval of the transfer of the data originating from the graphical user interface (Rose: para. 0100, receiving an indication of the user disapproval of the transfer of the data from the transfer decision module); and responsive to receiving the indication of user disapproval, causing termination of the transfer of the data from the first data asset to the second data asset (Rose: para. 0100-0101, responsive to receiving the indication of user disapproval, causing termination (i.e. restriction) of the transfer of data from the first data server to the second data server).
As per claim 5, Rose, Weinflash, and Pantos disclose the method of Claim 3.
Rose further discloses wherein the action further comprises: requesting, via a graphical user interface, user approval of the transfer of the data from the first data asset to the second data asset (Rose: para. 0100, transfer decision module signals the user approval of the transfer of data from the first data server to a second data server); receiving an indication of the user approval originating from the graphical user interface; and responsive to receiving the user approval (Rose: para. 0100, receiving an indication of the user disapproval of the transfer of the data from the transfer decision module).
Rose and Weinflash do not explicitly disclose cause resumption of the transfer of the data from the first data asset to the second data asset.
Pantos discloses cause resumption of the transfer of the data from the first data asset to the second data asset (Pantos: resume transferring the file (i.e. resumption of the transfer)).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include cause resumption of the transfer of the data from the first data asset to the second data asset of Pantos with the combination of Rose and Weinflash, the motivation is that this provides flexibility in transferring (Pantos: para. 0052).
As per claim 12, Rose and Weinflash disclose the system of Claim 9.
Rose further discloses requesting, via a graphical user interface, user approval of the transfer of the data from the first data asset to the second data asset (Rose: para. 0100, transfer decision module signals the user approval of the transfer of data from the first data server to a second data server); receiving an indication of user disapproval of the transfer of the data (Rose: para. 0100, receiving an indication of the user disapproval of the transfer of the data from the transfer decision module); and
responsive to receiving the user disapproval, causing termination of the transfer of the
data from the first data asset to the second data asset (Rose: para. 0100-0101, responsive to receiving the indication of user disapproval, causing termination (i.e. restriction) of the transfer of data from the first data server to the second data server).
Rose and Weinflash do not explicitly disclose wherein the action comprises: causing suspension of the transfer of the data from the first data asset to the second data asset.
However, analogous art of Pantos discloses wherein the action comprises causing suspension of the transfer of the data from the first data asset to the second data asset (Pantos: para. 0039, 0052, suspend the transfer (i.e. suspension of the transfer).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include wherein the action comprises causing suspension of the transfer of the data from the first data asset to the second data asset of Pantos with the combination of Rose and Weinflash, the motivation is that this provides flexibility that allows the transferring of a file to be paused (Pantos: para. 0039).
As per claim 13, Rose and Weinflash disclose the system of Claim 9.
Rose further discloses requesting, via a graphical user interface, user approval of the transfer of the data from the first data asset to the second data asset (Rose: para. 0100, transfer decision module signals the user approval of the transfer of data from the first data server to a second data server); receiving an indication of the user approval originating from the graphical user interface; and responsive to receiving the user approval (Rose: para. 0100, receiving an indication of the user disapproval of the transfer of the data from the transfer decision module).

However, in analogous art of Pantos discloses causing resumption of the transfer of the data from the first data asset to the second data asset (Pantos: resume transferring the file (i.e. resumption of the transfer)), wherein the action comprises: causing suspension of the transfer of the data from the first data asset to the second data asset (Pantos: para. 0039, 0052, suspend the transfer (i.e. suspension of the transfer).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include causing resumption of the transfer of the data from the first data asset to the second data asset, wherein the action comprises: causing suspension of the transfer of the data from the first data asset to the second data asset of Pantos with the combination of Rose and Weinflash, the motivation is that this provides flexibility that allows the transferring of a file to be paused and resumed depending the rules (Pantos: para. 0039).
As per claims 18-19, rejected under similar basis as claims 12-13 respectively.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (2017/0272412) in view of Weinflash et al (2012/0239557), and further in view of Oliver et al. (2012/0110680).
As per claim 20, Rose and Weinflash disclose the non-transitory computer-readable medium of Claim 15.
 Rose and Weinflash does not explicitly disclose wherein the set of data transfer rules comprises at least one of: a privacy law framework applicable to at least one of the first location 
However, analogous of Oliver discloses wherein the set of data transfer rules comprises at least one of: a privacy law framework applicable to at least one of the first location or the second location; or an entity framework applicable to at least one of a first entity associated with the first data asset or a second entity associated with the second data asset (Oliver: para. 0032, 0037, 0050-0051, only one needs to be disclosed, a privacy law framework (i.e. privacy policies) apply privacy policies to certain locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the set of data transfer rules comprises at least one of: a privacy law framework applicable to at least one of the first location or the second location; or an entity framework applicable to at least one of a first entity associated with the first data asset or a second entity associated with the second data asset of Oliver with the combination of Rose and Weinflash, the motivation is that inbound and outbound streams of data may each be treated based on its own privacy policies, the data may be less sensitive for the sender but more sensitive for the receiver which means that certain privacy levels need to be properly placed (Oliver: para. 0036).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






1/24/2021
/J.E.J/Examiner, Art Unit 2439        

/JAHANGIR KABIR/Primary Examiner, Art Unit 2439